I am unable to *Page 423 
concur in the judgment of my associates in this case. My disagreement is not a dissent from the legal principles which have been declared, but rather a disagreement as to the application of those principles to the instant case. I could agree with everything which is stated in the opinion and the syllabus if this case was purely one of the construction of a will and if item No. 3 did not amount to the acknowledgment of a debt. Item No. 3 is as follows:
"To my friend Henry Warren Koontz now residing at 112 West 65th street, Cincinnati, Ohio, in consideration of his long and faithful services to my deceased wife and to myself extending over a period of more than twenty years, I give, bequeath and devise $2,000.00, two thousand dollars, to be paid him within six (6) months after my death. Should he die before me, then to be paid to his wife, Helen Wagoner Koontz."
This action was begun in the court of common pleas of Hamilton county to sell real estate to pay decedent's debtsand for construction of the will. It is to be feared that the judgment of this court in this case will prevent the payment of this debt which has been clearly acknowledged by the testator. In construing a will the instrument should be weighed and measured "from its four corners." Any construction which defines the intention of the testator in parts thereof, which results in doing violence to another portion which is not in clear conflict, is necessarily unsound. Inasmuch as the decision of this court leaves Henry Warren Koontz free to prosecute his claim for services and to use item No. 3 of the will as evidence and an acknowledgment of that debt, the decision of this court becomes vain and futile. *Page 424